COVINGTON, Judge.
Paul Clements, formerly employed as a psychologist with the Florida Department of Health/Hillsborough County Health Department, appeals the dismissal with prejudice of his amended complaint. While we affirm without comment the dismissal of Clements’ invasion of privacy claim (Count I), wrongful discharge claim (Count II), and declaratory action claim (Count V), we reverse the dismissal with prejudice of the remainder of Clements’ claims.
“Where a party may be able to allege additional facts to support its cause of action or to support another cause of action based on a different legal theory, dismissal with prejudice is an abuse of discretion.” Kapley v. Borchers, 714 So.2d 1217, 1218 (Fla. 2d DCA 1998). In his motion *1086for rehearing, Clements submits that he can make such allegations. On remand, Clements should be given one additional chance to amend his complaint in an effort to articulate a sustainable cause of action.
Affirmed in part; reversed in part; and remanded with instructions.
CASANUEVA and SALCINES, JJ., concur.